Case 1:20-cv-00108-WES-PAS Document 13 Filed 04/30/20 Page 1 of 22 PageID #: 380




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND


 RELENTLESS, INC., et al.,                     :
                                               :
                Plaintiffs,                    :
                                               :
                v.                             :
                                               :
 U.S. DEPARTMENT OF COMMERCE,                  :       Civil Action No. 1:20-cv-00108-WES-PAS
       et al.,                                 :
                                               :
                Defendants.                    :


                         DEFENDANTS’ ANSWER TO COMPLAINT

        Defendants, the U.S. Department of Commerce, Wilbur Ross, in his official capacity as

 Secretary of Commerce, the National Oceanic and Atmospheric Administration (“NOAA”), Neil

 Jacobs, in his official capacity as Acting Administrator of NOAA, the National Marine Fisheries

 Service (“NMFS”), and Chris Oliver, in his official capacity as the Assistant Administrator for

 NOAA Fisheries, by and through their undersigned counsel, answer the Complaint (ECF 1) as

 follows:

        1.      The allegations in Paragraph 1 consist of Plaintiffs’ characterization of their

 lawsuit, to which no response is required. To the extent a response is required, the allegations

 are denied.

        2.      The allegations in Paragraph 2 are conclusions of law, to which no response is

 required. To the extent a response is required, the allegations are denied.

        3.      The allegations in Paragraph 3 are conclusions of law, to which no response is

 required. To the extent a response is required, the allegations are denied.




                                                   1
Case 1:20-cv-00108-WES-PAS Document 13 Filed 04/30/20 Page 2 of 22 PageID #: 381




        4.      The allegations in Paragraph 4 are conclusions of law, to which no response is

 required. To the extent a response is required, the allegations are denied.

        5.      The allegations in Paragraph 5 are conclusions of law, to which no response is

 required. To the extent a response is required, the allegations are denied.

        6.      The allegations in Paragraph 6 are conclusions of law, to which no response is

 required. To the extent a response is required, the allegations are denied. Defendants further

 aver that they have filed a motion to transfer this action to the United States District Court for the

 District of Columbia pursuant to 28 U.S.C. § 1404(a). ECF 10.

        7.      The allegations in Paragraph 7 are conclusions of law, to which no response is

 required. To the extent a response is required, the allegations are denied.

        8.      The allegations in Paragraph 8 are conclusions of law, to which no response is

 required. To the extent a response is required, the allegations are denied.

        9.      Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in the first, second, third, and fourth sentences of Paragraph 9 and deny

 them on that basis. Defendants admit the allegation in the fifth sentence of Paragraph 9 that

 Relentless, Inc. has been issued an Atlantic herring Category A permit for the F/V Relentless, but

 denies the remaining allegations in the fifth sentence of Paragraph 9. Defendants admit the

 allegation in the sixth sentence of Paragraph 9 that the F/V Relentless will be subject to the

 industry-funded at-sea monitoring requirement, but denies the remaining allegations in that

 sentence. Defendants deny the allegations in the seventh sentence of Paragraph 9.

        10.     Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in the first, second, third, and fourth sentences of Paragraph 10 and deny

 them on that basis. Defendants admit the allegation in the fifth sentence of Paragraph 10 that




                                                   2
Case 1:20-cv-00108-WES-PAS Document 13 Filed 04/30/20 Page 3 of 22 PageID #: 382




 Huntress, Inc. has been issued an Atlantic herring Category A permit for the F/V Persistence, but

 deny the remaining allegations in the fifth sentence of Paragraph 10. Defendants admit the

 allegation in the sixth sentence of Paragraph 10 that the F/V Persistence will be subject to the

 industry-funded at-sea monitoring requirement, but denies the remaining allegations in that

 sentence. Defendants deny the allegations in the seventh sentence of Paragraph 10.

        11.     Defendants lack knowledge or information sufficient to form a belief as to the

 truth of the allegations in the first, second, and third sentences of Paragraph 11 and deny them on

 that basis. Defendants admit the allegation in the fourth sentence of Paragraph 11 that the F/Vs

 Relentless and Persistence will be subject to the industry-funded at-sea monitoring requirement,

 but deny the remaining allegations in the fourth sentence of Paragraph 11. Defendants deny the

 allegations in the fifth sentence of Paragraph 11.

        12.     Defendants admit the allegation in the first sentence of Paragraph 12 that the

 Department of Commerce is a cabinet-level agency of the United States of America. The

 allegations in the second sentence of Paragraph 12 are conclusions of law to which no response

 is required, and purport to characterize the Magnuson-Stevens Fishery Conservation and

 Management Act (“MSA”), which speaks for itself and provides the best evidence of its

 contents. Any allegations contrary to its plain language, meaning, or context are denied.

        13.     Defendants admit the allegations in the first sentence of Paragraph 13. The

 allegations in the second sentence of Paragraph 13 are conclusions of law, to which no response

 is required. To the extent a response is required, the allegations are denied.

        14.     Defendants admit the allegations in the first sentence of Paragraph 14.

 Defendants deny the allegations in the second sentence of Paragraph 14 and aver that Chris

 Oliver, in his official capacity as the Assistant Administrator for NOAA Fisheries has delegated




                                                  3
Case 1:20-cv-00108-WES-PAS Document 13 Filed 04/30/20 Page 4 of 22 PageID #: 383




 authority to act on behalf of the Secretary of Commerce. Defendants admit that NOAA

 promulgated the New England Fishery Management Council’s Omnibus Industry Funded

 Monitoring Amendment Final Rule. The remaining allegations in Paragraph 14 are conclusions

 of law, to which no response is required. To the extent a response is required, the allegations are

 denied.

           15.   Defendants admit the allegations in the first sentence of Paragraph 15. The

 allegations in the second sentence of Paragraph 15 are conclusions of law, to which no response

 is required. To the extent a response is required, the allegations are denied.

           16.   Defendants admit the allegations in the first sentence of Paragraph 16. The

 allegations in the second sentence of Paragraph 16 are conclusions of law, to which no response

 is required. To the extent a response is required, the allegations are denied.

           17.   Defendants admit the allegations in the first sentence of Paragraph 17. The

 allegations in the second sentence of Paragraph 17 are conclusions of law, to which no response

 is required. To the extent a response is required, the allegations are denied.

           18.   The allegations in Paragraph 18 are conclusions of law to which no response is

 required, and purport to characterize the MSA, which speaks for itself and provides the best

 evidence of its contents. Any allegations contrary to its plain language, meaning, or context are

 denied.

           19.   The allegations in Paragraph 19 are conclusions of law to which no response is

 required, and purport to characterize the MSA, which speaks for itself and provides the best

 evidence of its contents. Any allegations contrary to its plain language, meaning, or context are

 denied.




                                                   4
Case 1:20-cv-00108-WES-PAS Document 13 Filed 04/30/20 Page 5 of 22 PageID #: 384




           20.   The allegations in Paragraph 20 and sub-paragraphs (a) through (e) are

 conclusions of law to which no response is required, and purport to characterize the MSA, which

 speaks for itself and provides the best evidence of its contents. Any allegations contrary to its

 plain language, meaning, or context are denied.

           21.   The allegations in Paragraph 21 and sub-paragraphs (a) through (c) are

 conclusions of law to which no response is required, and purport to characterize the MSA, which

 speaks for itself and provides the best evidence of its contents. Any allegations contrary to its

 plain language, meaning, or context are denied.

           22.   The allegations in Paragraph 22 are conclusions of law to which no response is

 required, and purport to characterize the MSA, which speaks for itself and provides the best

 evidence of its contents. Any allegations contrary to its plain language, meaning, or context are

 denied.

           23.   The allegations in Paragraph 23 are conclusions of law to which no response is

 required, and purport to characterize the MSA, which speaks for itself and provides the best

 evidence of its contents. Any allegations contrary to its plain language, meaning, or context are

 denied.

           24.   The allegations in Paragraph 24 and sub-paragraphs (a) and (b) are conclusions of

 law to which no response is required, and purport to characterize the MSA, which speaks for

 itself and provides the best evidence of its contents. Any allegations contrary to its plain

 language, meaning, or context are denied.

           25.   The allegations in Paragraph 25 purport to characterize the MSA, which speaks

 for itself and provides the best evidence of its contents. Any allegations contrary to its plain

 language, meaning, or context are denied.




                                                   5
Case 1:20-cv-00108-WES-PAS Document 13 Filed 04/30/20 Page 6 of 22 PageID #: 385




           26.   The allegations in Paragraph 26 purport to characterize the MSA, which speaks

 for itself and provides the best evidence of its contents. Any allegations contrary to its plain

 language, meaning, or context are denied.

           27.   The allegations in Paragraph 27 and sub-paragraphs (a) through (c) are

 conclusions of law to which no response is required, and purport to characterize the MSA, which

 speaks for itself and provides the best evidence of its contents. Any allegations contrary to its

 plain language, meaning, or context are denied.

           28.   The allegations in Paragraph 28 are conclusions of law to which no response is

 required, and purport to characterize the Regulatory Flexibility Act (“RFA”), which speaks for

 itself and provides the best evidence of its contents. Any allegations contrary to its plain

 language, meaning, or context are denied.

           29.   The allegations in Paragraph 29 are conclusions of law to which no response is

 required, and purport to characterize the RFA, which speaks for itself and provides the best

 evidence of its contents. Any allegations contrary to its plain language, meaning, or context are

 denied.

           30.   The allegations in Paragraph 30 are conclusions of law to which no response is

 required, and purport to characterize the RFA, which speaks for itself and provides the best

 evidence of its contents. Any allegations contrary to its plain language, meaning, or context are

 denied.

           31.   The allegations in Paragraph 31 are conclusions of law to which no response is

 required, and purport to characterize the RFA and 50 C.F.R. § 200.2, which speak for themselves

 and provide the best evidence of their contents. Any allegations contrary to their plain language,

 meaning, or context are denied.




                                                   6
Case 1:20-cv-00108-WES-PAS Document 13 Filed 04/30/20 Page 7 of 22 PageID #: 386




           32.   Defendants admit the allegations in Paragraph 32.

           33.   Defendants admit the allegations in Paragraph 33.

           34.   Defendants admit the allegation in Paragraph 34 that Atlantic herring are

 generally considered a forage species but the remaining allegations in Paragraph 34 are vague

 and ambiguous and are denied on that basis.

           35.   The allegations in the first sentence of Paragraph 35 are vague and ambiguous and

 are denied on that basis. Defendants admit the allegations in the second sentence of Paragraph

 35. Defendants admit the allegations in the third sentence that the commercial Atlantic herring

 fishery has landed over $20 million in Atlantic herring each year from 2011 to 2018, but deny

 that the fishery landed $20 million in Atlantic herring in the years 2010 and 2019.

           36.   The allegations in the first and second sentences of Paragraph 36 purport to

 characterize the Northeast Fisheries Science Center’s most recent stock assessment for Atlantic

 herring, which speaks for itself and provides the best evidence of its contents. Any allegations

 contrary to its plain language, meaning, or context are denied. The allegations in the third

 sentence of Paragraph 36 are conclusions of law to which no response is required, and purport to

 characterize 84 Fed. Reg. 2,760 (Feb. 8, 2019), which speaks for itself and provides the best

 evidence of its contents. Any allegations contrary to its plain language, meaning, or context are

 denied.

           37.   Defendants admit the allegations in Paragraph 37.

           38.   Defendants admit the allegations in Paragraph 38.

           39.   Defendants admit the allegations in the first sentence of Paragraph 39 and further

 aver that the eighth and ninth amendments to the Atlantic Herring Fishery Management Plan

 (Mar. 8, 1999) (“Atlantic herring FMP”) have been approved, but the final rules implementing




                                                  7
Case 1:20-cv-00108-WES-PAS Document 13 Filed 04/30/20 Page 8 of 22 PageID #: 387




 them are pending. Defendants admit the allegations in the second sentence of Paragraph 39 that

 there are currently three framework adjustments to the Atlantic herring FMP under development,

 but deny the remaining allegations in the second sentence of Paragraph 39.

        40.     The allegations in Paragraph 40, sub-paragraphs (a) through (f), and footnote 1

 purport to characterize the Atlantic herring FMP, amendments, and framework adjustments,

 which speaks for themselves and provide the best evidence of their contents. Any allegations

 contrary to their plain language, meaning, or context are denied.

        41.     The allegations in the first sentence of Paragraph 41 purport to characterize,

 without citation or attribution, final rules, which speak for themselves and provide the best

 evidence of their contents. Any allegations contrary to their plain language, meaning, or context

 are denied. The allegations in the second sentence of Paragraph 41 purport to characterize 81

 Fed. Reg. 75,731 (Nov. 1, 2016) and 85 Fed. Reg. 4,932 (Jan. 28, 2020), which speak for

 themselves and provide the best evidence of their contents. Any allegations contrary to their

 plain language, meaning, or context are denied.

        42.     Defendants admit the allegations in the first sentence of Paragraph 42. The

 allegations in the second sentence and sub-paragraphs (a) through (c) of Paragraph 42 purport to

 characterize, without citation or attribution, information that appears on the NOAA Fisheries

 website, which speaks for itself and provides the best evidence of its contents. Any allegations

 contrary to its plain language, meaning, or context are denied.

        43.     Defendants admit that most Atlantic herring landings are made by vessels using

 midwater trawlers and vessels using purse seine gear, but the remaining allegations in Paragraph

 43 are vague and ambiguous and are denied on that basis.




                                                   8
Case 1:20-cv-00108-WES-PAS Document 13 Filed 04/30/20 Page 9 of 22 PageID #: 388




        44.     The allegations in Paragraph 44 and sub-paragraphs (a) through (c) purport to

 characterize the Atlantic herring FMP and 50 C.F.R. § 648.200, which speak for themselves and

 provides the best evidence of their contents. Any allegations contrary to their plain language,

 meaning, or context are denied.

        45.     The allegations in the first sentence of Paragraph 45 purport to characterize 50

 C.F.R. § 648.4, 50 C.F.R. § 648.204, and the NOAA Fisheries website, which speak for

 themselves and provide the best evidence of their contents. Any allegations contrary to their

 plain language, meaning, or context are denied. The allegations in the second sentence of

 Paragraph 45 are conclusions of law to which no response is required, and purport to characterize

 the Omnibus Amendment and Final Rule, which speak for themselves and provide the best

 evidence of their contents. Any allegations contrary to their plain language, meaning, or context

 are denied. The allegations in the first and second sentences of Paragraph 45(a) purport to

 characterize 50 C.F.R. § 648.4(a)(10)(iv)-(v), 50 C.F.R. § 648.204, and the Atlantic herring FMP,

 which speak for themselves and provide the best evidence of their contents. Any allegations

 contrary to their plain language, meaning, or context are denied. Defendants admit the

 allegations in the third sentence of Paragraph 45(a). The allegations in Paragraph 45(b) purport

 to characterize 50 C.F.R. § 648.4(a)(10)(iv)-(v), 50 C.F.R. § 648.204, and the Atlantic herring

 FMP, which speak for themselves and provide the best evidence of their contents. Any

 allegations contrary to their plain language, meaning, or context are denied.

        46.     Defendants admit the allegation in Paragraph 46 that the Atlantic herring fishery

 is managed using a fishing year that begins January 1 and ends December 31 each year, but the

 remaining allegations in Paragraph 46 are vague and ambiguous and are denied on that basis.




                                                  9
Case 1:20-cv-00108-WES-PAS Document 13 Filed 04/30/20 Page 10 of 22 PageID #: 389




         47.     Defendants lack knowledge or information sufficient to form a belief as to the

  truth of the allegations in the first and second sentences of Paragraph 47 and deny them on that

  basis. Defendants admit the allegations in the third sentence of Paragraph 47.

         48.     Defendants admit the allegation in Paragraph 48 that the F/Vs Relentless and

  Persistence are permitted to, and have landed, Loligo and Illex squids (Doryteuthis (Amerigo)

  pealeii and Illex illecebrosus, respectively), butterfish (Peprilus triacanthus), and Atlantic

  mackerel (Scomber scombrus), but lack knowledge or information sufficient to form a belief as

  to the truth of the remaining allegations in Paragraph 48 and deny them on that basis.

         49.     Defendants admit the allegations in Paragraph 49 that F/Vs Relentless and

  Persistence hold permits for several fisheries and are authorized to operate under Category A

  permits when fishing for Atlantic herring, but lack knowledge or information sufficient to form a

  belief as to the truth of the remaining allegations in Paragraph 49 and deny them on that basis.

         50.     Defendants lack knowledge or information sufficient to form a belief as to the

  truth of the allegations in Paragraph 50 and deny them on that basis.

         51.     Defendants admit the allegations in Paragraph 51 and stated in the caption to

  Figure 5.

         52.     Defendants admit the allegation in Paragraph 52 that, prior to their intended trip,

  fishing vessels participating in the Atlantic herring fishery holding Category A and B permits are

  required to notify NMFS of their intended trip, but deny the remaining allegations in Paragraph

  52. Defendants further aver that, effective April 1, 2020, such fishing vessels are required to

  notify for coverage via the pre-trip notification system.




                                                   10
Case 1:20-cv-00108-WES-PAS Document 13 Filed 04/30/20 Page 11 of 22 PageID #: 390




          53.    Defendants lack knowledge or information sufficient to form a belief as to the

  truth of the allegations in the first sentence of Paragraph 53 and deny them on that basis.

  Defendants deny the allegations in the second sentence of Paragraph 53.

          54.    Defendants admit the allegation in Paragraph 54 that it is generally possible for a

  fishing vessel to declare a trip for the herring or mackerel fishery and also fish for squid or

  butterfish in compliance with requirements for those fisheries, but lack knowledge or

  information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 54

  and deny them on that basis.

          55.    Defendants deny the allegations in the first sentence of Paragraph 55, but aver that

  it is possible that some vessels participating in the Atlantic herring fishery may be required to

  carry an at-sea monitor on a declared herring trip that does not result in harvesting herring. The

  allegations in the second sentence of Paragraph 55 to characterize the Omnibus Amendment and

  Final Rule, which speak for themselves and provide the best evidence of their contents. Any

  allegations contrary to their plain language, meaning, or context are denied.

          56.    Defendants deny the allegations in Paragraph 56.

          57.    Defendants lack knowledge or information sufficient to form a response to the

  allegations in Paragraph 57 and deny them on that basis.

          58.    Defendants lack knowledge or information sufficient to form a belief as to the

  truth of the allegations in Paragraph 58 and sub-paragraphs (a) through (c), and deny them on

  that basis.

          59.    Defendants lack knowledge or information sufficient to form a belief as to the

  truth of the allegations in Paragraph 59 and deny them on that basis.




                                                   11
Case 1:20-cv-00108-WES-PAS Document 13 Filed 04/30/20 Page 12 of 22 PageID #: 391




         60.     The allegations in the first sentence of Paragraph 60 purport to characterize the

  contents of the New England Fishery Management Council (“NEFMC”) website, which speaks

  for itself and provides the best evidence of its contents. Any allegations contrary to its plain

  language, meaning, or context are denied. The allegations in the second sentence of Paragraph

  60 purport to characterize the Omnibus Amendment and Final Rule, which speak for themselves

  and provide the best evidence of their contents. Any allegations contrary to their plain language,

  meaning, or context are denied.

         61.     The allegations in the first sentence of Paragraph 61 are vague and ambiguous and

  are denied on that basis. The allegations in the second sentence of Paragraph 61 purport to

  characterize comment letters submitted by Seafreeze Ltd., which speak for themselves and

  provide the best evidence of their contents. Any allegations contrary to their plain language,

  meaning, or context are denied. The allegations in Paragraph 61(a) purport to characterize a

  comment letter submitted by Seafreeze Ltd., which speaks for itself and provides the best

  evidence of its contents. Any allegations contrary to its plain language, meaning, or context are

  denied. The allegations in Paragraph 61(b) purport to characterize a comment letter submitted

  by Seafreeze Ltd., which speaks for itself and provides the best evidence of its contents. Any

  allegations contrary to its plain language, meaning, or context are denied.

         62.      The allegations in the first sentence of Paragraph 62 purport to characterize

  comment letters submitted by Seafreeze Ltd., which speak for themselves and provide the best

  evidence of their contents. Any allegations contrary to their plain language, meaning, or context

  are denied. The allegations in Paragraph 62(a) purport to characterize a comment letter

  submitted by Seafreeze Ltd., which speaks for itself and provides the best evidence of its

  contents. Any allegations contrary to its plain language, meaning, or context are denied. The




                                                   12
Case 1:20-cv-00108-WES-PAS Document 13 Filed 04/30/20 Page 13 of 22 PageID #: 392




  allegations in Paragraph 62(b) purport to characterize a comment letter submitted by Seafreeze

  Ltd., which speaks for itself and provides the best evidence of its contents. Any allegations

  contrary to its plain language, meaning, or context are denied. The allegations in Paragraph

  62(c) purport to characterize a comment letter submitted by Seafreeze Ltd., which speaks for

  itself and provides the best evidence of its contents. Any allegations contrary to its plain

  language, meaning, or context are denied.

         63.     The allegations in Paragraph 63 purport to characterize the Final Rule, which

  speaks for itself and provides the best evidence of its contents. Any allegations contrary to its

  plain language, meaning, or context are denied.

         64.     The allegations in Paragraph 64 purport to characterize the Final Rule, which

  speaks for itself and provides the best evidence of its contents. Any allegations contrary to its

  plain language, meaning, or context are denied.

         65.     Defendants deny the allegations in the first sentence of Paragraph 65 and aver that

  NMFS published the Notice of Availability. The allegations in the second sentence of Paragraph

  65 purport to characterize 83 Fed. Reg. 47,326 (Sept. 19, 2018), which speaks for itself and

  provides the best evidence of its contents. Any allegations contrary to its plain language,

  meaning, or context are denied.

         66.     The allegations in Paragraph 66 purport to characterize a decision by the Mid-

  Atlantic Fishery Management Council (“MAFMC”) as made available on MAFMC’s website,

  which speaks for itself and provides the best evidence of its contents. Any allegations contrary

  to its plain language, meaning, or context are denied.

         67.     Defendants admit the allegation in Paragraph 67 that the proposed rule was

  published in the Federal Register on November 7, 2018, but the remaining allegations in




                                                    13
Case 1:20-cv-00108-WES-PAS Document 13 Filed 04/30/20 Page 14 of 22 PageID #: 393




  Paragraph 67 purport to characterize 83 Fed. Reg. 55,665 (Nov. 7, 2018), which speaks for itself

  and provides the best evidence of its contents. Any allegations contrary to its plain language,

  meaning, or context are denied.

         68.     Defendants admit that Seafreeze Ltd. and members of the Atlantic herring fleet

  submitted comments during the comment period on the proposed rule, but lack knowledge or

  information sufficient to form a belief as to the remaining allegations in the first sentence of

  Paragraph 68, and deny them on that basis. The allegations in the second sentence of Paragraph

  68 purport to characterize comment letters submitted by Seafreeze Ltd. and others, which speak

  for themselves and provide the best evidence of their contents. Any allegations contrary to its

  plain language, meaning, or context are denied. The allegations in Paragraph 68(a) purport to

  characterize a comment letter submitted by Seafreeze Ltd., which speaks for itself and provides

  the best evidence of its contents. Any allegations contrary to its plain language, meaning, or

  context are denied.

         69.     The allegations in Paragraph 69 purport to characterize the Final Rule and a letter

  from the Secretary of Commerce to the NEFMC, which speak for themselves and provide the

  best evidence of their contents. Any allegations contrary to their plain language, meaning, or

  context are denied.

         70.     The allegations in Paragraph 70 purport to characterize a presentation made at a

  January 30, 3003 NEFMC meeting, which speaks for itself and provides the best evidence of its

  contents. Any allegations contrary to its plain language, meaning, or context are denied.

         71.     Defendants admit the allegation in Paragraph 71 that the Final Rule was published

  on February 7, 2020, but the remaining allegations in Paragraph 71 purport to characterize the




                                                   14
Case 1:20-cv-00108-WES-PAS Document 13 Filed 04/30/20 Page 15 of 22 PageID #: 394




  Final Rule, which speaks for itself and provides the best evidence of its contents. Any

  allegations contrary to its plain language, meaning, or context are denied.

         72.     The allegations in Paragraph 72 purport to characterize the Final Rule, which

  speaks for itself and provides the best evidence of its contents. Any allegations contrary to its

  plain language, meaning, or context are denied.

         73.     The allegations in Paragraph 73 purport to characterize the Omnibus Amendment

  and Final Rule, which speak for themselves and provide the best evidence of their contents. Any

  allegations contrary to their plain language, meaning, or context are denied.

         74.     The allegations in Paragraph 74 purport to characterize the Final Rule, which

  speaks for itself and provides the best evidence of its contents. Any allegations contrary to its

  plain language, meaning, or context are denied.

         75.     The allegations in the first sentence of Paragraph 75 purport to characterize the

  Final Rule, which speaks for itself and provides the best evidence of its contents. Any allegations

  contrary to its plain language, meaning, or context are denied. The allegations in the second

  sentence of Paragraph 75 are conclusions of law to which no response is required, and purport to

  characterize the Final Rule, which speaks for itself and provides the best evidence of its contents.

  Any allegations contrary to its plain language, meaning, or context are denied.

         76.     The allegations of Paragraph 76 purport to characterize the Final Rule, which

  speaks for itself and provides the best evidence of its contents. Any allegations contrary to its

  plain language, meaning, or context are denied.

         77.     The allegations in Paragraph 77 purport to characterize the Final Rule, which

  speaks for itself and provides the best evidence of its contents. Any allegations contrary to its

  plain language, meaning, or context are denied.




                                                    15
Case 1:20-cv-00108-WES-PAS Document 13 Filed 04/30/20 Page 16 of 22 PageID #: 395




            78.   The allegations in Paragraph 78 purport to characterize the Final Rule, which

  speaks for itself and provides the best evidence of its contents. Any allegations contrary to its

  plain language, meaning, or context are denied. Defendants further aver that the requirement

  that vessels issued Category A or B permits pay for at-sea monitoring on trips selected for

  industry-funded monitoring coverage has been delayed and will not occur any earlier than June

  15, 2020.

                                              Count One

            79.   Defendants incorporate by reference each and every response to the allegations in

  the paragraphs numbered 1 through 78 above.

            80.   The allegations in Paragraph 80 are conclusions of law to which no response is

  required, and purport to characterize the Administrative Procedure Act (“APA”) and the MSA,

  which speak for themselves and provide the best evidence of their contents. Any allegations

  contrary to their plain language, meaning, or context are denied.

            81.   Defendants admit the allegation in the first sentence of Paragraph 81. The

  allegations in the second sentence of Paragraph 81 are conclusions of law, to which no response

  is required. To the extent a response is required, the allegations are denied.

            82.   The allegations in Paragraph 82 are conclusions of law, to which no response is

  required. To the extent a response is required, the allegations are denied.

            83.   The allegations in Paragraph 83 are conclusions of law, to which no response is

  required. To the extent a response is required, the allegations are denied.

            84.   The allegations in Paragraph 84 and sub-paragraphs (a) and (b) are conclusions of

  law, to which no response is required. To the extent a response is required, the allegations are

  denied.




                                                   16
Case 1:20-cv-00108-WES-PAS Document 13 Filed 04/30/20 Page 17 of 22 PageID #: 396




            85.   The allegations in Paragraph 85 are conclusions of law, to which no response is

  required. To the extent a response is required, the allegations are denied.

                                             Count Two

            86.   Defendants incorporate by reference each and every response to the allegations in

  the paragraphs numbered 1 through 85 above.

            87.   The allegations in Paragraph 87 are conclusions of law, to which no response is

  required. To the extent a response is required, the allegations are denied.

            88.   The allegations in Paragraph 88 are conclusions of law, to which no response is

  required, and purport to characterize the MSA, which speaks for itself and provides the best

  evidence of its contents. Any allegations contrary to its plain language, meaning, or context are

  denied.

            89.   The allegations in Paragraph 89 are conclusions of law, to which no response is

  required, and purport to characterize the MSA, which speaks for itself and provides the best

  evidence of its contents. Any allegations contrary to its plain language, meaning, or context are

  denied.

            90.   The allegations in Paragraph 90 are conclusions of law, to which no response is

  required, and purport to characterize the MSA, which speaks for itself and provides the best

  evidence of its contents. Any allegations contrary to its plain language, meaning, or context are

  denied.

            91.   The allegations in Paragraph 91 are conclusions of law, to which no response is

  required, and purport to characterize the MSA, which speaks for itself and provides the best

  evidence of its contents. Any allegations contrary to its plain language, meaning, or context are

  denied.




                                                  17
Case 1:20-cv-00108-WES-PAS Document 13 Filed 04/30/20 Page 18 of 22 PageID #: 397




            92.   The allegations in Paragraph 92 are conclusions of law, to which no response is

  required, and purport to characterize the MSA, which speaks for itself and provides the best

  evidence of its contents. Any allegations contrary to its plain language, meaning, or context are

  denied.

            93.   The allegations in Paragraph 93 are conclusions of law, to which no response is

  required. To the extent a response is required, the allegations are denied.

            94.   The allegations in Paragraph 94 purport to characterize the MSA, which speaks

  for itself and provides the best evidence of its contents. Any allegations contrary to its plain

  language, meaning, or context are denied.

            95.   The allegations in Paragraph 95 are conclusions of law, to which no response is

  required. To the extent a response is required, the allegations are denied.

            96.   The allegations in Paragraph 96 are conclusions of law, to which no response is

  required, and purport to characterize the Omnibus Amendment and Final Rule, which speak for

  themselves and provide the best evidence of their contents. Any allegations contrary to their

  plain language, meaning, or context are denied.

            97.   The allegations in Paragraph 97 are conclusions of law, to which no response is

  required. To the extent a response is required, the allegations are denied.

                                              Count Three

            98.   Defendants incorporate by reference each and every response to the allegations in

  the paragraphs numbered 1 through 97 above.

            99.   The allegations in Paragraph 99 are conclusions of law, to which no response is

  required, and purport to characterize the Omnibus Amendment and Final Rule, which speak for




                                                    18
Case 1:20-cv-00108-WES-PAS Document 13 Filed 04/30/20 Page 19 of 22 PageID #: 398




  themselves and provide the best evidence of their contents. Any allegations contrary to their

  plain language, meaning, or context are denied.

            100.   The allegations in Paragraph 100 are conclusions of law, to which no response is

  required, and purport to characterize the Omnibus Amendment and Final Rule, which speak for

  themselves and provide the best evidence of their contents. Any allegations contrary to their

  plain language, meaning, or context are denied.

            101.   The allegations in Paragraph 101 are conclusions of law, to which no response is

  required. To the extent a response is required, the allegations are denied.

                                              Count Four

            102.   Defendants incorporate by reference each and every response to the allegations in

  the paragraphs numbered 1 through 101 above.

            103.   The allegations in Paragraph 103 are conclusions of law, to which no response is

  required, and purport to characterize the MSA and the APA, which speak for themselves and

  provide the best evidence of their contents. Any allegations contrary to their plain language,

  meaning, or context are denied.

            104.   Defendants lack knowledge or information sufficient to form a belief as to the

  truth of the allegations in the first and second sentences of Paragraph 104, and deny them on that

  basis. The allegations in the third sentence of Paragraph 104 purport to characterize the

  Omnibus Amendment and Final Rule, which speak for themselves and provide the best evidence

  of their contents. Any allegations contrary to their plain language, meaning, or context are

  denied.

            105.   The allegations in Paragraph 105 are conclusions of law, to which no response is

  required, and purport to characterize the Final Rule and analyses prepared pursuant to the RFA,




                                                    19
Case 1:20-cv-00108-WES-PAS Document 13 Filed 04/30/20 Page 20 of 22 PageID #: 399




  which speak for themselves and provide the best evidence of their contents. Any allegations

  contrary to their plain language, meaning, or context are denied.

          106.    The allegations in Paragraph 106 are conclusions of law, to which no response is

  required, and purport to characterize analyses prepared pursuant to the RFA, which speak for

  themselves and provide the best evidence of their contents. Any allegations contrary to their

  plain language, meaning, or context are denied.

          107.    The allegations in Paragraph 107 are conclusions of law, to which no response is

  required. To the extent a response is required, the allegations are denied.

                               RESPONSE TO REQUEST FOR RELIEF

          The remainder of the Complaint consists of Plaintiffs’ Request for Relief, to which no

  response is required. To the extent a response is required, Defendants deny that Plaintiffs are

  entitled to any of the relief requested in Prayer for Relief, including subparagraphs (A)-(I), or to

  any relief whatsoever.

                                          GENERAL DENIAL

          Defendants deny each and every allegation of the Complaint not otherwise expressly

  admitted, qualified or denied herein.

                                     AFFIRMATIVE DEFENSES

          1.      The Complaint fails to state a claim upon which relief can be granted.

          2.      Plaintiffs lack standing as to some or all of their claims.

          3.      Some or all of the Plaintiffs’ claims are barred by the doctrines of ripeness,

  laches, or failure to exhaust administrative remedies.

          4.      Defendants reserve their right to assert additional affirmative defenses during the

  course of this litigation.




                                                    20
Case 1:20-cv-00108-WES-PAS Document 13 Filed 04/30/20 Page 21 of 22 PageID #: 400




  Dated: April 30, 2020              Respectfully submitted,

                                     JEAN E. WILLIAMS,
                                     Deputy Assistant Attorney General
                                     SETH M. BARSKY, Chief
                                     MEREDITH L. FLAX, Assistant Chief

                                     /s/ Alison C. Finnegan
                                     Alison C. Finnegan, Senior Trial Attorney
                                     (Pennsylvania Bar No. 88519)
                                     U.S. Department of Justice
                                     Environment and Natural Resources Division
                                     Wildlife and Marine Resources Section
                                     Ben Franklin Station, P.O. Box 7611
                                     Washington, D.C. 20044-7611
                                     Tel: (202) 305-0500; Fax: (202) 305-0275
                                     alison.c.finnegan@usdoj.gov

                                     Attorneys for Defendants




                                       21
Case 1:20-cv-00108-WES-PAS Document 13 Filed 04/30/20 Page 22 of 22 PageID #: 401




                                  CERTIFICATE OF SERVICE

         I hereby certify that on April 30, 2020, I electronically filed the foregoing with the Clerk

  of Court using the CM/ECF system, which will send electronic notification of such filing to all

  counsel of record.

                                                          /s/ Alison C. Finnegan




                                                   1
